Citation Nr: 1501882	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-50 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder. 

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran had active service from February 1968 to April 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This matter was previously before the Board and remanded in July 2012 for further evidentiary development.  

A review of the Virtual VA paperless claims file reveals a copy of the December 2014 informal hearing presentation.  

The issue of service connection for a low back disorder is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In an October 1996 decision, the RO denied the application to reopen a claim of service connection for a low back disorder.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the October 1996 decision relates to the basis for the prior denial of service connection for a low back disorder.  



CONCLUSIONS OF LAW

1.  The October 1996 decision that denied the application to reopen a claim for service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the October 1996 decision is new and material and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for service connection for a low back disorder was denied in a March 1985 rating decision.  The RO noted that the Veteran was treated for a low back strain during service, which was reportedly from a motor vehicle accident that occurred prior to service.  The RO also noted that the Veteran had a back injury at work in 1982.  The RO ultimately found that the in-service low back symptoms were acute and transitory and that the Veteran's current low back complaints were not incurred in or otherwise related to the service.  The Veteran filed an application to reopen the claim, which was denied in a September 1990 decision.

The Veteran filed another application to reopen the claim, which was denied in an October 1996 decision.  The basis of the RO's decision was that the Veteran did not submit any new and material evidence, i.e., evidence that showed that the condition was incurred in or aggravated by military service.  The Veteran was provided notice of this decision and his appellate rights but he did not appeal the decision nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the October 1996 decision, the following evidence was of record:  service treatment records (STRs); private treatment records dated in 1984, a VA examination report dated in December 1984, and lay statements from the Veteran.  The Veteran's STRs indicate that his spine was normal at his enlistment examination in February 1968.  Later that year, he was treated for back pain, which he reported began after an automobile accident in 1966.  The assessment was muscular strain.  His February 1970 separation examination indicates his spine was normal and he denied back trouble of any kind.  Private treatment records dated in 1984 indicate that the Veteran had a work-related back injury in May 1982.  He complained of low back pain, especially in his lower right side and right lower extremity.  The impression was that the Veteran probably had chronic lumbar disc disease with some element of sciatica but without evidence of nerve root damage or definite sensory or motor deficit.  Diagnostic testing showed some sclerosis of a lumbosacral facet joint on the right when compared to the left, but was otherwise normal.  The report of the December 1984 VA examination indicates that X-rays were normal except for a very minimal scoliosis in the lumbar region.  The examiner stated that the Veteran's back symptomatology was not associated with any particular changes on the physical examination or x-ray.

The evidence received since the October 1996 decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  A May 2009 VA examination reflects that the Veteran was diagnosed with a chronic lumbosacral strain, facet arthritis, and degenerative disc disease consistent with May 2009 x-ray findings.  In a March 2010 treatment record, the Veteran explained that his pre-existing back condition worsened when he was injured during service.  This new evidence addresses the reason for the previous denial; that is, it suggests possible aggravation or a nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992).  Accordingly, the claim is reopened and will be considered on the merits.    


ORDER

New and material evidence having been submitted, the claim for service connection a low back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The claim for service connection for a low back disability is being remanded for a supplemental medical opinion and outstanding records.  

First, the evidence reflects that the Veteran may have filed a workers' compensation claim in association with his 1982 back injury (as referenced by the May 2009 VA examiner).  His Social Security Administration (SSA) records also indicate that the Veteran has been receiving treatment from a chiropractor, Dr. L. (initials used to protect privacy).  It does not appear that any efforts have been taken to obtain these records.  Hence, on remand, the AOJ should undertake the appropriate actions to obtain these records and any outstanding VA treatment records.  

Second, a supplemental medical opinion is needed for clarification purposes.  A VA examination was conducted in May 2009.  As noted, the Veteran was diagnosed with a chronic lumbosacral strain, facet arthritis, and degenerative disc disease.  The examiner opined, "Therefore my medical opinion is that the present back problems as mentioned under diagnosis are less likely than not due to or the result of that problem which is mentioned in the service treatment records with respect to back strain."  Although the examiner noted that the Veteran had an injury at work in 1982, he did not provide adequate rationale for his conclusion that the Veteran did not have a chronic low back disorder that was incurred in service and did not address whether the Veteran had a preexisting disorder that was aggravated by military service.  Therefore, a remand is necessary to obtain a supplemental opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should undertake appropriate action to obtain a copy of any determinations associated with the Veteran's application for workers' compensation benefits, as well as copies of all medical records underlying the determination. 

2.  The AOJ should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered to the Veteran for the claimed back disorder, to specifically include chiropractic treatment records from Dr. L. (as referenced in his SSA records) and VA treatment records from the Omaha VA Nebraska-Western Iowa Health Care System, Sioux Falls VA Health Care System, and from the St. Cloud VA Health Care System.   

The Veteran should be notified that he may submit medical evidence and clinical records to support his claim.

3.  Then, obtain an addendum to the May 2009 VA examination by the same examiner or another examiner if not available.  If an examiner deems an examination necessary, one must be provided.  The claims file, including a copy of this remand, should be made available for review in conjunction with the addendum.  

Based on a review of the entire record and the history provided by the Veteran, the examiner should provide a response to each of the following:

A) Provide an opinion as to whether any low back disorder preexisted service.  The examiner should note his or her level of confidence in the opinion and state why.

B) If the examiner finds that any low back disorder preexisted service, the examiner should then also provide an opinion as to whether the low back disorder was permanently aggravated by service.  The examiner should note his or her level of confidence in the opinion and state why.

C) If the examiner finds that any low back disorder did not preexist service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the claimed low back disorder had its clinical onset during service or otherwise is related to an event or incident of service.

The examiner should provide a detailed explanation for any opinion expressed.  

4.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


